       Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 1 of 19



1

                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

MARIANELA MENA,                                           §
                                                          §
Plaintiff,                                                §
                                                          § Case No.:
v.                                                        §
                                                          §
AON RISK SERVICES SOUTHWEST                               § TRIAL BY JURY DEMANDED
INC., AON SERVICE CORPORATION,                            §
 AND AON PLC
                                                          §
Defendants.                                               §


                                         ORIGINAL COMPLAINT



TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        Marianela Mena, (hereinafter “Plaintiff”), complains of Aon Risk services Southwest Inc.,

Aon Service Corporation, and Aon PLC (hereinafter “Aon” or “Defendants”) and for cause of

action would show the Court as follows:


                                              INTRODUCTION

1.      Plaintiff demands a jury trial in this case as to any and all issues triable to a jury.

2.      Plaintiff files this Complaint and complains of sex discrimination, hostile environment, and

        retaliation under Title VII of the Civil Rights Act of 1964, as amended.




1
 For the Court’s information, Plaintiff’s counsel who prepared this document, Edwin Villa, is visually impaired, and
uses assistive technology when drafting documents. In particular, counsel relies on screen reader technology,
which reads aloud as the document is being typed. As a result, certain typos and formatting issues are difficult to
recognize. Therefore, please forgive any such issues in this document.
                                                         1
       Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 2 of 19



3.      This action seeks compensatory and punitive damages, plus lost wages (past, present, and

        future), attorney’s fees, emotional distress and mental anguish, taxable court costs, pre-

        judgment and post-judgment interest.


                                            PARTIES

4.      Plaintiff, Marianela Mena, is a resident of Houston, Texas.

5.      Defendant Aon Risk Services Southwest Inc. is a corporation authorized to do business in

        the state of Texas and process may be served by mail or in person on its registered agent,

        Prentice Hall Corporation System, located at 211 E. 7th Street Suite 620, Austin, TX

        78701-3218.

6.      Defendant Aon Service Corporation is a Texas Foreign For-Profit corporation authorized

        to do business in the state of Texas and process may be served by mail or in person on its

        registered agent, Corporation Service Company Dba Csc - Lawyers Incorporating Service

        Company, located at 211 E. 7th Street Suite 620, Austin, TX 78701-3218.

     7. Defendant Aon PLC is a public limited company incorporated in the United Kingdom with

        its headquarters and principal place of business in Chicago, Illinois. Defendant Aon PLC

        may be served with process by mail or in person through the Illinois Secretary of State.

                                                 VENUE

8.      Venue is appropriate in the United States District Court for the Southern District of

        Texas—Houston Division in that Defendants’ Houston office in which Plaintiff worked is

        located in this district and division. Therefore, Defendants can be said to reside/or do

        business in this district and division as required under 28 U.S.C. § 1391.


                                        JURISDICTION



                                                 2
      Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 3 of 19



9.     This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1331 (federal

       question jurisdiction) under the Civil Rights Act of 1964, as amended.

10.    The unlawful employment practices were committed within the jurisdiction of this Court.


                                PROCEDURAL REQUISITES

11.    All conditions precedent to the filing of this action have been met by Plaintiff in that she

       has filed a timely complaint with the Equal Employment Opportunity Commission

       (“EEOC”) and has received a right-to-sue letter from said agency to pursue her claims.

12.    Plaintiff filed a Charge of Discrimination against Defendants with the EEOC on or about

       May 29, 2018.

13.    Plaintiff was issued a Notice of Right to Sue letter from the EEOC, entitling her to file suit

       on her claims of discrimination based on sex, hostile environment, and retaliation on or

       about May 29, 2019.

14.    The filing of this lawsuit has been accomplished within ninety (90) days of Plaintiff’s

       receipt of notice from the EEOC.


                                             FACTS

15.    Plaintiff is a female.

16.    Plaintiff began working for Defendants on February 16, 2015 at Defendants’ Houston

       office located at 5555 San Felipe Street, Suite 1500, Houston, Texas 77056.

17.    At the time of Plaintiff’s termination her job title was, “Vice President Account Executive.”

18.    Plaintiff’s specific duties included, but were not limited to, providing strategic advice and

       counseling to colleagues and clients, helping to design and implement strategies consistent

       with the clients’ identified risk management goals and objectives, and growing her business

       by engaging new clients and identifying business opportunities.
                                                 3
  Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 4 of 19



19. In June 2015, Plaintiff met David Lopez, Global Risk Manager of Grupo Alfa, a large

   client of Defendants.

20. In May of 2016, Plaintiff was made the broker of record for BPZ Energy, a subsidiary of

   Grupo Alfa.

21. As the broker of record for BPZ Energy, Plaintiff personally worked with David Lopez,

   which included two business trips to Lima, Peru and one to London.

22. While working with Mr. Lopez on the BPZ Energy account from May of 2016 to October

   2017, Plaintiff witnessed Mr. Lopez engage in numerous examples of inappropriate

   sexual behaviors.

23. From June 2017 to October 2017, Plaintiff then worked with Mr. Lopez on the

   transferring of all of Defendants’ associated Alfa policies to Defendants’ Houston office,

   which would generate over a million dollars in revenue to Defendants’ Houston office.

24. In October 2017, Plaintiff went on a business trip to London with Mr. Lopez.

25. While in London, Mr. Lopez constantly discussed sexually explicit content with Plaintiff,

   all while Plaintiff asked him to stop.

26. While in London, Plaintiff was finalizing the deal with Mr. Lopez where all Alfa policies

   would be moved to the Defendants’ Houston office.

27. During these discussions, Mr. Lopez told Plaintiff that if Plaintiff wanted to keep Mr.

   Lopez happy, and thereby ensure Defendants’ acquisition of Grupo Alfa’s business,

   Plaintiff must have sex with Mr. Lopez.

28. Mr. Lopez made the same comment to Plaintiff multiple times while on the London

   business trip. Plaintiff refused.




                                             4
  Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 5 of 19



29. After returning to Houston, Mr. Lopez continued to sexually harass Plaintiff, including a

   series of text messages telling Plaintiff if she wanted additional business, she needed to

   provide sexual favors to Mr. Lopez.

30. On October 23, 2017, in a series of text messages with Tracey Erwin, a member of

   Defendants’ management and Executive Committee, Plaintiff discussed the extremely

   inappropriate AON office behavior which, violated Defendants’ Code of Business

   Conduct, engaged in by male coworker Jimmy Winters.

31. It was well known by Ms. Erwin and other members of the Executive Committee and

   management that Mr. Winters repeatedly engaged in serious widespread and pervasive

   offensive behavior at the Defendants’ Houston office which violated Defendants’ Code

   of Business Conduct and created a sexually hostile work environment.

32. Jimmy Winters would repeatedly, without permission, use other coworkers’ computers to

   post or send sexually explicit or racist messages while impersonating the coworker whose

   computer Mr. Winters was using.

33. One such occasion involved Jimmy Winters posting on a fellow coworker’s Facebook

   page "I'm feeling so much better now that I've officially come out of the closet."

34. In another incident, Mr. Winters took a coworker’s cell phone from the coworker’s desk

   without permission and sent an offensive text message to that coworker’s mother.

35. Jimmy Winters also regularly used highly offensive language in the workplace, for

   example referring to another coworker as “my favorite pussy” or “my favorite Muslim

   Terrorist” and asking that coworker to not “blow us up” because this coworker is of

   Middle Eastern descent.




                                            5
  Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 6 of 19



36. In one of the most outrageously offensive acts in which Mr. Winters created a hostile

   work environment, while at the same time violating Defendants’ Code of Business

   Conduct, Mr. Winters would constantly harass male employees while the male

   employees would go to the bathroom. Mr. Winters would grab the employee’s legs under

   the bathroom stall and shake the doors of the bathroom stalls. These incidents were

   discussed within the office so that female employees would know all about them too.

37. Mr. Winters would take pictures of one particular employee as he urinated, and finally,

   going as far as creating a website dedicated to this employee’s trips to the restroom where

   these pictures were posted.

38. Mr. Winters would make homophobic remarks to a male coworker calling him a “faggot”

   and to “just come out of the closet already.” Mr. Winters, without permission, went into a

   female coworker’s computer and emailed several emails to said male coworker saying,

   “Your zipper is down,” “Your beard is sexy,” “I think you’re handsome, do you have a

   boyfriend”. All of these incidents occurred on the premises of the Defendants’ Houston

   office and were severe and pervasive and highly offensive to Plaintiff and others, yet

   condoned by Bruce Jefferis, CEO of Global Energy.

39. Mr. Winters commonly engaged in sexually charged, homophobic, racist, completely

   offensive actions meant to humiliate the victimized coworker, and these actions created

   an extremely hostile work environment at Defendants’ Houston location and were clearly

   in direct violation of Defendants’ Code of Business Conduct, which “specifically

   emphasizes that Defendants will “not tolerate harassment of any kind, including sexual…

   or any other kind of behavior that is… humiliating,”




                                            6
  Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 7 of 19



40. Not only were numerous members of Defendants’ Executive Committee and

   management aware of these unacceptable and hostile behaviors, but Mr. Winters himself

   is a member of management and a member of the Executive Committee, being that he is

   Defendants’ Regional Sales Director.

41. Defendants failed to take any prompt remedial measures to protect Plaintiff and the other

   coworkers from this hostile behavior, nor was Mr. Winters terminated for his numerous,

   blatant, substantiated violations of Defendants’ Code of Business Conduct.

42. Instead, according to Defendants, Mr. Winters violations were taken “very seriously” and

   “issued Mr. Winters a final written warning regarding his behavior, a reminder of his

   obligation to comply with Aon’s Code of Conduct, Anti-Harassment and Discrimination

   Policy, and Appropriate Use of Technology Policies, and warned him that his 2019

   compensation could be impacted as a result of his conduct, and if during the course of his

   employment there is another substantiated violation of any part of Aon’s Code of

   Business Conduct or any Aon policy addressing appropriate workplace conduct, his

   employment relationship with Aon may be impacted, up to and including termination.”

43. These types of actions were so prevalent at Defendants’ Houston location that yet another

   unacceptable incident, this time involving a member of Defendants’ management and

   Executive Committee, Thane Wyman, went unpunished.

44. This incident involved another male coworker improperly gaining access to another

   employee’s computer without permission and sending Mr. Wyman a homosexually

   charged message from that employee’s computer, which stated, “I think about you all the

   time, I even think about you in the shower.”




                                            7
  Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 8 of 19



45. However, given this egregious violation of Defendants’ Code of Business Conduct, Mr.

   Wyman dismissed the male perpetrator by stating that he was just acting like a juvenile.

46. This is another example of Defendants turning a blind eye regarding the blatant violations

   of Defendants’ Code of Business Conduct by male employees.

47. During a text message conversation with Mr. Lopez beginning on October 23, 2017 and

   ending on October 26, 2017, Plaintiff was again told by Mr. Lopez that if Plaintiff wanted

   to finalize the transfer of policies to the Houston office then Plaintiff would have to have

   sex with Mr. Lopez.

48. After Plaintiff’s continued rejections of Mr. Lopez’s sexual advances, the business

   relationship with Mr. Lopez faltered. Plaintiff was concerned with being unable to

   finalize the potentially lucrative deal for Defendants.

49. In early December of 2017, Plaintiff was cornered and verbally attacked by male

   coworker Paul Foreman. During this incident, which was brought on by a mere difference

   of opinion regarding a work issue, Mr. Foreman yelled at Plaintiff and questioned

   Plaintiff’s work performance by stating “Who the hell do you think you are?” This was a

   common offensive way that men talked to women at the Defendants’ Houston office.

50. On December 7, 2017, in a series of text messages, Plaintiff let her team leader and

   member of management, Elias Sakellakis, know about the attack by Paul Foreman.

51. In these text messages, Mr. Sakellakis himself voices his disapproval of Mr. Foreman’s

   behavior and states that Mr. Foreman “is out of control sometimes or at all times.”

52. Mr. Sakellakis continues by stating that Mr. Foreman’s behavior is already known and

   that it is “not fair that he talks to us like that.”




                                                 8
  Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 9 of 19



53. In this text message, Mr. Sakellakis also agrees with Plaintiff’s characterization of the

   interaction with Mr. Foreman as an “attack. Rather than addressing this issue himself,

   Mr. Sakellakis asked that Plaintiff let Tracey Erwin know of the attack, which Plaintiff

   subsequently did.

54. Defendants’ management was aware of Mr. Foreman’s behavior in late 2017, and yet

   chose not to act in any way against Mr. Foreman’s behavior until after April of 2018.

55. In no way was Defendants’ response to the knowledge of Mr. Foreman’s blatant

   violations of Defendants’ Code of Business Conduct prompt or effective.

56. Given Mr. Foreman’s repeated violations of Defendants’ Code of Business Conduct and

   his reputation of being out of control, Mr. Foreman was not terminated.

57. Instead, Defendants provided Mr. Foreman with an oral warning, written coaching, and a

   reminder that he was expected to always communicate with colleagues in a professional

   manner, and continued conduct of this nature may result in further disciplinary action.

58. An oral warning, written coaching, and a reminder are a far cry from the emphasis of not

   tolerating any disrespect, hostility, or abuse from an employee laid out in Defendants’

   Code of Business Conduct.

59. While Mr. Sakellakis agreed that Mr. Foreman’s actions were unacceptable, Mr.

   Sakellakis himself was also guilty of contributing to the highly offensive hostile work

   environment at Defendants’ Houston location as well.

60. For instance, Mr. Sakellakis took a screenshot of a picture posted on a coworker’s

   Facebook page where that coworker had unintentionally posted a picture where that

   coworker’s genitalia was visible on a reflection of a trophy that was in the picture. When

   the coworker was made aware of the presence of this reflection, he immediately took the


                                              9
 Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 10 of 19



   picture down from his Facebook page. However, Mr. Sakellakis proceeded to share the

   screenshot he had taken of this photo to many other coworkers.

61. This is yet another example of a male member of Defendants’ management clearly

   violating Defendants’ Code of Business Conduct, thereby contributing to the already

   hostile work environment at Defendants’ Houston location, and yet, this male employee

   was not terminated.

62. In late January of 2018, Plaintiff first discussed the David Lopez incident with a member

   of Defendants’ management, Bill Farnan.

63. During this conversation, Plaintiff voiced to Bill Farnan that Plaintiff was afraid to come

   forward to Defendantsregarding the sexual harassment Plaintiff suffered at the hands of

   Defendants’ client, Mr. Lopez, because Plaintiff was concerned that Defendants would

   not do anything about it because of the hostile work environment that has been present at

   Defendants’ Houston office for years, or worse, that Defendants would retaliate against

   Plaintiff (as they eventually did, by firing her) for raising said issues.

64. During this conversation, Bill Farnan stated that he had an obligation to report and

   immediately inform management about Plaintiff’s concerns, and that Mr. Farnan took

   Plaintiff’s concerns very seriously.

65. On February 7, 2018, Plaintiff met with Resident Managing Director, Thane Wyman, to

   discuss the sexual harassment Plaintiff suffered and the hostile work environment at

   Defendants’ Houston office.

66. During this conversation, Mr. Wyman advised Plaintiff that he would report Plaintiff’s

   concerns to Janet Hollcroft, Defendants’ Regional HR contact, and Defendants’ Regional

   Managing Director Southwest, Charles Philpott; Mr. Wyman would inform Defendants’


                                             10
 Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 11 of 19



   CEO of Global Energy, Bruce Jefferis; Mr. Wyman would inform Defendants’ Head of

   Energy Department, David Mittelholzer; Mr. Wyman would also inform members of

   Defendants’ management, Tracey Erwin, and Elias Sakellakis as well.

67. After the conversation with Mr. Wyman on February 7, 2018, Plaintiff was retaliated

   against for raising the harassment and discrimination issues and was isolated by members

   of Defendants’ management, refusing to speak to Plaintiff in person and only

   corresponding with Plaintiff through limited emails.

68. On February 9, 2018, Plaintiff was contacted by Nancy Solorio of Defendants’ HR

   Connect department, and Ms. Solorio advised Plaintiff that Ms. Solorio was designated to

   assist Plaintiff with Plaintiff’s complaints.

69. Throughout the month of February and March, Plaintiff partook in numerous

   conversations with Ms. Solorio, other members of Defendants’ HR department, and

   members of Defendants’ legal department, regarding the incident with Mr. Lopez, the

   incident with Paul Foreman, the repeated offensive behaviors of Jimmy Winters, and the

   overall hostile work environment of Defendants’ Houston office.

70. On February 16, 2018, Plaintiff emailed Tracey Erwin and Elias Sakellakis regarding the

   discrepancies in Plaintiff’s annual review scores, specifically that Plaintiff’s 2016 review

   score was lower than what Plaintiff was previously told.

71. On February 16, 2018, on a phone call with Ms. Solorio, Plaintiff was told by Ms.

   Solorio that it is recommended that in the immediate future Plaintiff not be aligned with

   Mr. Lopez.

72. On February 21, 2018, on a phone call with Ms. Solorio, Plaintiff asked Ms. Solorio if

   there had been a glitch in the system. Plaintiff advised Ms. Solorio that while Plaintiff


                                             11
 Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 12 of 19



   was inputting her 2018 goals, Plaintiff noticed her previous year review scores had

   changed.

73. On February 23, 2018, Mr. Wyman advised Plaintiff that HR concluded the sexual

   harassment investigation regarding Mr. Lopez, and that the HR department concluded

   that Plaintiff was sexually harassed by Mr. Lopez.

74. On February 26, 2018, on a phone call with Ms. Solorio, Plaintiff was again told that the

   HR investigation into Plaintiff’s complaint regarding Mr. Lopez had concluded and that

   the HR department had indeed found that Plaintiff was sexually harassed by Mr. Lopez.

75. During this conversation, Plaintiff was told by Ms. Solorio that Defendants would be

   taking immediate steps to ensure that Plaintiff no longer had to work with Mr. Lopez.

   Little did Plaintiff know that this meant Defendants’ plan was to retaliate and fire her.

76. Unfortunately, Defendants did not promptly remove Plaintiff from Mr. Lopez and the

   Grupo Alfa accounts.

77. While Plaintiff was told by Ms. Solorio that the investigations into Defendants’ hostile

   work environment were confidential, on March 2, 2018, Jimmy Winters invited two

   female employees to coffee and discussed how Aon was a great place, with great people,

   whom Mr. Winters loves working with. Mr. Winters specifically named Charles Philpott,

   Tracey Erwin, Thane Wyman and Bruce Jefferis. Mr. Winters at one point told both

   women that “some people might not like the job or the industry [referring to Plaintiff]

   and that it’s not for everyone and that’s ok”. These two female coworkers were named by

   Plaintiff to Ms. Solorio as individuals who could verify Plaintiff’s claims of Defendants’

   hostile work environment and Winters was trying to win-over their testimony.




                                            12
 Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 13 of 19



78. On March 1, 2018, on a phone call with Ms. Solorio, Plaintiff again advised Ms. Solorio

   of her previous year review score change concerns and Ms. Solorio suggested Plaintiff

   contact her managers. Plaintiff advised she had already emailed Tracey Erwin and Elias

   Sakellakis on February 16, 2018 about the discrepancies and had not received a response.

   Ms. Solorio advised Plaintiff to follow up with her managers, which Plaintiff

   subsequently did.

79. On March 5, 2018, Plaintiff was concerned that her 2017 yearly review meeting was not

   yet scheduled. Plaintiff inquired with team members about scheduling. Plaintiff’s team

   members confirmed with Plaintiff that team leader, Elias Sakellakis, sent a calender

   invite on or about February 26, 2018, scheduling the team’s reviews for March 8, 2018.

80. On March 5, 2018, upon review of Plaintiff’s team’s shared outlook calender, Plaintiff

   sees all team members, except herself, were scheduled for their reviews, with Elias

   Sakellakis, for March 8, 2018.

81. On March 5, 2018, Plaintiff emailed Ms. Solorio about Plaintiff’s concerns with the

   previous year review score changes, non-responsive managers with regard to questions

   about Plaintiff’s review scores, and fear of retaliation.

82. On March 7, 2018, Plaintiff finally received a calendar invite from Tracey Erwin and

   David Mittelholzer, requesting to schedule Plaintiff’s review meeting for March 9, 2018.

83. Plaintiff asked Ms. Erwin if Elias Sakellakis will be joining the review meeting, as he is

   Plaintiff’s direct team leader. Ms. Erwin advised Plaintiff that Mr. Sakellakis is

   unavailable to attend, and it will only be Ms. Erwin and Mr. Mittelholzer in attendance.

84. On March 9, 2018, Plaintiff had her 2017 annual review with Tracey Erwin and David

   Mittelholzer, but Elias Sakellakis, Plaintiff’s direct team leader, was not present.


                                             13
 Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 14 of 19



85. However, Mr. Sakellakis was present for all other employees’ annual reviews that Mr.

   Sakellakis was a team leader to.

86. During this review, and after Plaintiff complained of discrimination and sex harassment,

   Plaintiff was made aware for the first time of Plaintiff’s alleged performance issues.

87. After the 2017 annual review, Ms. Erwin began to treat Plaintiff differently from other

   employees by changing Plaintiff’s work duties, implementing different working hours,

   and requiring management approval for otherwise routine matters.

88. On March 15, 2018, Plaintiff experienced a panic attack at work because Mr. Lopez was

   attempting to reach her on both her office line and work cell phone, but Plaintiff was not

   comfortable speaking to Mr. Lopez.

89. On March 28, 2018, Plaintiff attended a meeting with members of Defendants’

   management, Thane Wyman and Tracey Erwin, to finally discuss Plaintiff being replaced

   as the employee who worked on Mr. Lopez’s accounts.

90. On April 3, 2018, Plaintiff was advised by Ms. Solorio that the investigation into

   Defendants’ hostile work environment and Plaintiff’s claims of retaliation was

   concluded, and that appropriate action had been taken in accordance with the outcome of

   the investigation.

91. On April 9, 2018, Plaintiff was advised by Bruce Jefferis that Defendants’ HR

   department had finally corresponded with Grupo Alfa, and Grupo Alfa would not be

   making any changes to their insurance personnel or responsibilities. Bruce Jefferis

   advised Plaintiff, however, that it would be about a week before Defendants

   communicated anything officially to Grupo Alfa.




                                            14
       Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 15 of 19



      92. On April 16, 2018, Plaintiff was terminated under the pre-text that Plaintiff had violated

         Defendants’ Code of Business Conduct, by allegedly sharing disparaging comments

         (which Plaintiff knew she did not) about Defendants to Defendants’ client, Crestwood

         Midstream Partners.

      93. Plaintiff never received a final written warning nor was she warned of possible effects on

         her salary, but instead was just terminated, unlike her fellow male coworkers, Jimmy

         Winters and Paul Foreman who Defendants admit repeatedly violated Defendants’ Code

         of Business Conduct, as well as the numerous other male employees who similarly

         violated Defendants’ Code of Business Conduct.


                                               COUNT I

                   DISCRIMINATION BASED ON SEX UNDER TITLE VII

94.      Plaintiff re-alleges and incorporates into count one, paragraphs 1-93.

95.      Defendants, by and through their agents and employees, intentionally engaged in the

         aforementioned practices, policies, customs and usages made unlawful by Title VII, as

         amended, and directly discriminated against Plaintiff because of her sex, by harassing her

         and firing her due to her sex, while at the same time, failing to terminate male employees

         who egregiously violated company policy.

96.      Defendants, by and through their agents, have maintained a policy of sex discrimination in

         violation of the foregoing statute against Plaintiff.

97.      If Plaintiff were not female, she would not have been harassed, treated poorly, and

         unlawfully discharged.


                                              COUNT II

          HOSTILE WORK ENVIRONMENT HARASSMENT UNDER TITLE VII

                                                   15
       Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 16 of 19



98.     Plaintiff re-alleges and incorporates into count two, paragraphs 1-93.

99.     Defendants, by and through their agents and employees, intentionally engaged in the

        aforementioned practices, policies, customs and usages made unlawful by Title VII, as

        amended, and directly failed to protect Plaintiff from a hostile work environment.

100.    Defendants, by and through their agents, have maintained a hostile work environment in

        violation of the foregoing statute against Plaintiff.

101.    Defendants failed to protect Plaintiff from a hostile work environment by failing to take

        prompt remedial action to protect Plaintiff from her known sexual harasser, David Lopez.


102.    Defendants failed to protect Plaintiff from a hostile work environment by failing to take

        prompt remedial action to protect Plaintiff from the severe and pervasive vile and offensive

        behavior, previously discussed, by Jimmy Winters, Paul Foreman, and other male

        employees.


                                             COUNT III

                           TERMINATION ON THE BASIS OF SEX

103.    Plaintiff re-alleges and incorporates into count three paragraphs 1-93.

104.    Defendants, by and through their agents and employees, intentionally engaged in the

        aforementioned practices, policies, customs and usages made unlawful by Title VII, as

        amended, because of Plaintiff’s sex.

105.    Defendants, acting by and through their employees, maintained a policy of sex

        discrimination, in violation of the foregoing statutes against Plaintiff.

106.    If Plaintiff was not female, she would not have been terminated.

                                             COUNT IV

                     TERMINATION ON THE BASIS OF RETALIATION
                                                  16
       Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 17 of 19



107.    Plaintiff re-alleges and incorporates into count four paragraphs 1-93.

108.    Defendants, by and through their agents and employees, intentionally engaged in the

        aforementioned practices, policies, customs and usages made unlawful by Title VII, as

        amended, because of their retaliation for complaints of sex discrimination, hostile

        environment, and retaliation.

109.    Defendants, acting by and through their employees, maintained a policy of retaliation, in

        violation of the foregoing statutes against Plaintiff.

110.    If Plaintiff had not complained of sex discrimination, hostile environment, and retaliation,

        she would not have been terminated.

                                             DAMAGES

111.    As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

        wages, both in the past, present, and future, as well as compensatory damages, including

        but not limited to emotional distress.


                                    EXEMPLARY DAMAGES

112.    Defendants’ actions were intentional, willful, harsh, oppressive, reckless and malicious,

        and as a further and proximate cause, Plaintiff has suffered severe emotional distress, pain

        and suffering. The wrongs done by Defendants were aggravated by their willfulness,

        wantonness and maliciousness for which the law allows the imposition of exemplary

        damages. Plaintiff, therefore, seeks exemplary damages in a sum to be determined by the

        trier of fact to serve as punishment to deter Defendants from such conduct in similar

        situations.


                                        ATTORNEY’S FEES



                                                  17
       Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 18 of 19



113.    Defendants’ actions and conduct as described herein and the resulting damage and loss to

        Plaintiff has necessitated Plaintiff’s retaining the services of COANE AND

        ASSOCIATES, PLLC, in order to initiate this proceeding. Plaintiff seeks recovery of

        reasonable and necessary attorney’s fees.


                                         JURY DEMAND

114.    Plaintiff hereby makes her request for a jury trial.


                                              PRAYER

115.    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendants

        be cited to appear and answer, and that on final hearing of this cause, Plaintiff has the

        following relief:

        a. Back Pay;

        b. Pre-Judgment Interest on Back Pay;

        c. Front Pay;

        d. Compensatory Damages, including but not limited to emotional distress;

        e. Punitive Damages;

        f. Injunctive and Affirmative Relief;

        g. Attorney’s Fees and Costs;

        h. Such other and further relief, at law or in equity, general or special, to which Plaintiff

           may show she is justly entitled.



Dated: July 17, 2019                                   Respectfully submitted,

                                                       COANE AND ASSOCIATES, PLLC

                                                       /s/Bruce Coane
                                                  18
Case 4:19-cv-02595 Document 1 Filed on 07/17/19 in TXSD Page 19 of 19



                                      Bruce A. Coane, Attorney-in-Charge
                                      S.D. Tex. #7205
                                      TX Bar #04423600
                                      Email: bruce.coane@gmail.com
                                      Edwin E. Villa
                                      S.D. Tex. #3339324
                                      TX Bar #24110485
                                      Email: edwin.villa@coane.com
                                      Coane and Associates, PLLC
                                      5177 Richmond Ave., Suite 770
                                      Houston, TX 77056
                                      Telephone: 713-850-0066
                                      Facsimile: 713-850-8528

                                      ATTORNEYS FOR PLAINTIFF




                                 19
